Filing Date: 8/5/2020
Claimed Priority Dates: 9/20/2017 (US 15/710,820)
			     8/21/2017 (TW 106128223)
Applicant(s): Hsu et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the application filed on 8/5/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coplanar top surfaces of the mask layer and the gate structure recited in claim 3 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2017/0186692).

Regarding claim 1, Zhao (see, e.g., fig. 5) shows all aspects of the instant invention including a method for fabricating a semiconductor device comprising:
Forming a gate structure 11 on a substrate 10
Forming a spacer 13 around the gate structure
Forming a first contact etch stop layer (CESL) 12 around the spacer
Forming a second CESL 15 around the spacer and on the first CESL
e.g., figs. 5 and 6) shows the method further comprising performing a replacement metal gate (RMG) process to transform the gate structure 11 into a metal gate 17 after forming the second CESL 15.
Regarding claim 8, Zhao (see, e.g., par.0022/ll.1-7) shows the method further comprising forming a source/drain region adjacent to two sides of the spacer in the substrate before forming the first CESL.
Regarding claim 9, Zhao (see, e.g., par. 0028 and 0031) teaches that the first and second CESLs comprise different materials.
Regarding claim 10, Zhao (see, e.g., par. 0028 and 0031) teaches that the first and second CESLs comprise different dielectric constants.
Regarding claim 11, Zhao (see, e.g., par. 0028 and 0031) teaches that the dielectric constant of the first CESL is lower than that of the second CESL.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
May 26, 2021